UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    March 7, 2006

                                        Before

                          Hon. JOEL M. FLAUM, Chief Judge

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. TERENCE T. EVANS, Circuit Judge


No. 03-4140                                       Appeal from the United States
                                                  District Court for the Central
UNITED STATES OF AMERICA,                         District of Illinois
              Plaintiff-Appellee,
                                                  No. 02 CR 10096
      v.
                                                  Michael M. Mihm, Judge.
KENNETH A. LEE,
            Defendant-Appellant.


                                      ORDER

       Kenneth Lee challenged his sentence of 262 months’ imprisonment in light of
United States v. Booker, 543 U.S. 220 (2005), contending that the district court
committed plain error in its application of the then-mandatory sentencing
guidelines. Based on United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.
2005), we issued a limited remand to the Central District of Illinois to determine
whether it would impose the same sentence now that the guidelines are no longer
mandatory.

       The district court, in a thoughtful opinion, responded that it would again
impose the identical sentence of 262 months on Lee post-Booker. In its written
decision, the district court considered Lee’s arguments for a reduction, as well as
each of the factors listed in 18 U.S.C. § 3553(a). We invited the parties to file
arguments regarding the appropriate disposition in light of the district court’s
No. 03-4140                                                                   Page 2



decision. As the sentence falls within the applicable guidelines range, it is
presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). Lee concedes that there is no basis to argue against either the sentence or
the district court’s actions. Therefore, we AFFIRM the district court’s original
sentence.